h-attached	DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the track, gear and bearing assembly (along with rod and motor) together on ONE drawing showing their connection to one another as described in the specification.  The invention is not understood on the structural correlation between the track, gear, and bearing assembly. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: the correlation of the track, gear and bearing assembly, as well as rod and motor, is not understood and the drawings do not adequately show the three (five) elements related to one another. It is not clear from the specification (or drawings) how the bearings move along the track or how lock bar locks the rotors. Fig 7 shows the gear assembly but does not show the motor and rod, nor the track and bearings.  Figs 8 and 9 show the tracks and bearings but do not show the gear assembly working in conjunction with the tracks and bearings, as well as the rod and motor.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the last three lines are confusing.  It says the ‘gear assembly’ is coupled to a motor to rotate the rotors via the bearing assemblies.  The structural connection of the bearing assemblies and gear assembly and motor are unclear in how the rotors are rotated by the motor. Is there only one gear assembly for all the bearing assemblies? This is confusing as there are a pair of bearing assemblies for each track. Is there a gear assembly for each pair of bearing assemblies?
Claim 9, ‘the track’ is confusing and should be ‘the tracks’ as claim 1 now recites ‘a pair of tracks.’
Allowable Subject Matter

Claims 1-9,11-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices to barrel polish rotating workpieces.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9,11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendment overcame the art rejection.  However, there are still objections to Specification and Drawings and 112 issues remaining.
Applicant has not addressed the Drawing and Specification rejections.  The Specification does not adequately describe the claimed invention as it appears Claim 1 is a combination of two embodiments depicted in Fig 7 and then in Figs 8 and 9.  There is no Figure showing the combination of structure including the motor, the rod, the gear assembly, the bearing assemblies and the tracks, holding a rotor for polishing within container.  There is also inadequate disclosure in the Specification depicting claim 1.
Applicant states at the last line of part II of the arguments, that the ‘gear assembly is designed to drive the rotation of the rotors through the bearing assembly.’  This does not satisfy the objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
August 24, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723